“ Case 4:19-cv-00052-RBS-DEM Document 113 Filed 09/29/20 Page 1 of 3 PagelD# 3979

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Newport News Division
ROGER A. HERNDON,
Plaintiff,
Vv. Case No. 4:19¢ev52

HUNTINGTON INGALLS INDUSTRIES,
INC. AND THE HII ADMINISTRATIVE

 

COMMITTEE ,
Defendants.
ORDER
Huntington Ingalls Industries, Inc. (“HII”) and the
Administrative Committee (the “Committee”) (collectively, the

“Defendants”) filed a Motion for Summary Judgment and corresponding
Memorandum in Support, ECF Nos. 53, 54. Plaintiff filed an
Opposition, ECF No. 64, and Declaration re Opposition to Defendants’
Motion for Summary Judgment, ECF No. 65. Defendants filed a Reply,
ECF No. 77, and Plaintiff filed a Response thereto, ECF No. 84.

Plaintiff filed a Motion to Exclude Expert Testimony of
Thomas S. Terry, and Memorandum in Support, ECF Nos. 61, 62.
Defendants filed an Opposition, ECF No. 85, and Plaintiff filed a
Reply, ECF No. 93.

Defendants filed a Motion to Exclude the Opinions of Plaintiff's
Expert, Mitchell I. Serota, and Memorandum in Support, ECF Nos. 78,
79. Plaintiff filed an Opposition, ECF No. 86, and Defendants filed

their Reply, ECF No. 92.
“ Case 4:19-cv-00052-RBS-DEM Document 113 Filed 09/29/20 Page 2 of 3 PagelD# 3980

On March 4, 2020, this matter was referred to United States
Magistrate Judge Douglas E. Miller pursuant to the provisions of
28 U.S.C. § 636(b) (1) (B) and Federal Rule of Civil Procedure 72(b),
to conduct necessary hearings, including evidentiary hearings, if
necessary, and to submit to the undersigned district judge proposed
findings of fact, if applicable, and recommendations for the
disposition of the Motion for Summary Judgment. ECF No. 81.
A Motion hearing was held on July 24, 2020. ECF No. 103.

The Magistrate Judge filed the Report and Recommendation
(“R&R”) on August 28, 2020. ECFNo. 106. The R&R recommends denying
the parties’ competing Motions to Exclude, ECF No. 61, 78; and denying
Defendants’ Motion for Summary Judgment, ECF No. 53.

Defendants filed Objections to the R&R on September 11, 2020, to which
the Plaintiff responded on September 25, 2020. ECF Nos. 108, 112.

The court, having reviewed the record in its entirety and having
examined the Objections and made de novo findings with respect
thereto, does ADOPT AND APPROVE IN FULL the _ findings
and recommendations set forth in the thorough and well-reasoned R&R
of the United States Magistrate Judge, filed on August 28, 2020,
ECF No. 106. Accordingly, the Defendants’ Motion for Summary
Judgment, ECF No. 53, is DENIED. Plaintiff’s Motion to Exclude

Expert Testimony of Thomas S. Terry, ECF No. 61, is DENIED.
2
“Case 4:19-cv-00052-RBS-DEM Document 113 Filed 09/29/20 Page 3 of 3 PagelD# 3981

Defendants’ Motion to Exclude the Opinions of Plaintiff’s Expert,
Mitchell I. Serota, ECF No. 78, is DENIED.
The Clerk is DIRECTED to send a copy of this Order to counsel

for all parties.

JSs/
IT IS SO ORDERED. Rebecca Beach Smith
Senior United States District Judge CR

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

 

September AG , 2020
